 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                   No. 2:16-CV-0596-JAM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    HORNBROOK FIRE PROTECTION
      DISTRICT, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   court is plaintiff’s motion (ECF No. 45) for an extension of time to March 3, 2020, to file a

20   second amended complaint. Good cause appearing therefor, plaintiff’s motion is granted.

21   Plaintiff shall file a second amended complaint on or before March 3, 2020.

22                  IT IS SO ORDERED.

23

24   Dated: January 21, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
